Citation Nr: 0633683	
Decision Date: 10/31/06    Archive Date: 11/14/06

DOCKET NO.  05-10 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to special monthly pension based on the need for 
the aid and attendance of another person.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1971 to March 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

In December 2005, the veteran presented testimony before the 
undersigned Veterans Law Judge during a hearing at the RO.


FINDINGS OF FACT

1.  The veteran is not legally blind or bedridden, nor has he 
lost the use of his hands or feet.

2.  Although the veteran is unable to cook, clean, drive, 
grocery shop, or walk in the sun, he is able to perform all 
other activities of daily living.


CONCLUSION OF LAW

The criteria for special monthly pension based on the need 
for regular aid and attendance have not been met.  38 
U.S.C.A. § 1114 (2002); 38 C.F.R. §§ 3.350, 3.352 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by a September 2004 letter.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the September 2004 letter.  As such, the veteran was aware 
and effectively notified of information and evidence needed 
to substantiate and complete his claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

Because a preponderance of the evidence is against the claim, 
any potentially contested issue regarding a downstream 
element is rendered moot.  Again, the veteran is not 
prejudiced by the Board's consideration of the pending 
issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received notice in September 2004, prior to 
the adjudication of the claim in November 2004.

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the September 2004 letter.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records, VA 
outpatient reports, and an October 2004 VA examination 
report.  

Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

The veteran alleges entitlement to special monthly pension 
based on the need for the aid and attendance of another 
person.  He testified before the Board that his wife assists 
him in rising out of chairs when he has been sitting for too 
long and getting into the tub.  She also cooks, drives, and 
helps him with certain aspects of dressing.  The veteran has 
been awarded non-service-connected disability pension 
benefits due to his diabetes mellitus; status post 
amputation, right foot to bases of metatarsals; degenerative 
osteoarthritis of the knees; hypertension; and diabetic 
neuropathy of the right leg.  Service connection is not in 
effect for any disorder.  

Special monthly pension may be awarded when a veteran is 
deemed to be in need of regular aid and attendance if he:  
(1) is blind or so nearly blind as to have corrected visual 
acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to five degrees or less; or 
(2) is a patient in a nursing home because of mental or 
physical incapacity; or (3) establishes a factual need for 
aid and attendance under the criteria set forth in 38 C.F.R. 
§ 3.352(a).  38 U.S.C.A. § 1502(b) (West Supp. 2005); 38 
C.F.R. § 3.351(c) (2006).

Upon review, the veteran does not meet the first two 
criteria.  Although upon VA examination in October 2004, the 
veteran was noted to have lost significant visual acuity in 
his right eye, his best corrected vision was not 5/200 or 
worse.  There is also no evidence that the veteran is living 
in a nursing home.

As for the third requirement, the following criteria are 
considered in determining whether a factual need for aid and 
attendance has been established: (1) the inability of the 
veteran to dress or undress himself, or to keep himself 
ordinarily clean and presentable; (2) the frequent need of 
adjustment of any special prosthetic or orthopedic appliances 
which by reason of the particular disability cannot be done 
without aid; (3) the inability of the veteran to feed himself 
through loss of coordination of his upper extremities or 
through extreme weakness; (4) the inability of the veteran to 
attend to the wants of nature; or (5) the presence of 
incapacity, either physical or mental, which requires care or 
assistance on a regular basis to protect the veteran from 
hazards or dangers incident to his daily environment.  
38 C.F.R. § 3.352(a) (2006).

The veteran is deemed to be permanently and totally disabled 
due to diabetes mellitus, amputation of the right foot to the 
metatarsals, coronary artery disease, arthritis of the knees, 
peripheral vascular disease, hypertension and diabetic 
neuropathy of right leg.

Upon VA examination in October 2004, the veteran related 
having difficulty with cooking, cleaning, driving, grocery 
shopping, and walking in the sun due to his right eye 
disorder.  The veteran also need assistance with his socks 
and shoes.  The veteran, however, was able to put on his 
pants and shirt, feed, and bathe himself.  The examiner 
determined that the veteran was able to perform all functions 
pertaining to self-care. 

Given the evidence as outlined above, the Board finds that 
the veteran is capable of dressing himself, feeding himself, 
and attending to the wants of nature.  There is no evidence 
that he is helpless or bedridden.  Rather, the evidence 
establishes that he is ambulatory albeit he needs others to 
drive him, and that he is able to engage in most if not all 
of the activities of daily living without assistance.  The 
veteran has not described and/or been treated for any injury 
due to an inability to avoid hazards.  Thus, the Board must 
find that the criteria for special monthly pension based on 
the need for regular aid and attendance have not been met.  
Consequently, the veteran's claim is denied.


ORDER

Special monthly pension based on a need for regular aid and 
attendance is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


